DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Coulson (US 595,149) in view of Hayes (US 727,541), Toye (US 2015/0201565), Borre (DE 3,504,133), and Rocke (GB 2,519,817). 
	Regarding claim 33, Coulson teaches (Figure 1) of a netting installation (Page 2 lines 15-22, installation to have provide a canopy, which can be used on a net), the netting installation comprising:
a framework comprising a plurality of uprights (uprights A) which are mutually spaced to form an array of the uprights (Fig. 1, spaced to form an array), each upright having a lower end which is installed into a respective area of ground (lower end of uprights A are installed into the ground), and an upper end (upper end of uprights A);

the cables extending between the uprights to form a cable network (Fig. 3, cables 14 extends between the uprights to form a cable network),
wherein the cable network forms an array of mutually spaced cables for mounting a plurality of nets on the cable network (Fig. 3, cable network forms an array of mutually spaced cables that could be used to mount a plurality of nets on the cable network);
and a releasable net tethering system (Page 3 lines 25-35, canopies can be released from their fastening devices; the releasable net tethering system comprising of wires 14, ropes 15, pulleys 18, cords 22, and rings 21) for connecting the nets to the cables, wherein the releasable net tethering system comprises a plurality of connectors (cords 22) and fitted between the peripheral edge of a respective net and a cable of the cable network (Fig. 3, Page 3 lines 30-36, cords 22 are connected to the sides of the canopies 20 and are fitted between the peripheral edge of a respective canopy and a cable 14 of the cable network), such that adjacent first and second nets of the array of nets (Fig. 3, canopies 20 are in an array) are connected by respective first and second groups of connectors (canopies 20 are connected by their respective first and second peripheral edges by groups of cords 22) to a common cable assembly (pulleys 18 and ropes 18a) that is substantially aligned with and parallel to the first and second peripheral edge portions (cable assembly aligned with the first and second peripheral edge portions).

the first plurality and second plurality of cables extending between the uprights to form a cable network at a height at least 3 meters above the ground,
a plurality of nets mounted on the cable network, wherein the plurality of nets form an array of nets, wherein each net has a peripheral edge and adjacent first and second nets of the array of nets are mounted to have respective first and second peripheral edge portions opposed to and substantially parallel with each other;
a plurality of connectors orthogonal to the peripheral edge of a respective net and a cable of the cable network, such that adjacent first and second nets of the array of nets are directly connected by respective first and second groups of connectors to a common cable assembly, wherein each connector has a preset maximum threshold of tensile strength.
Hayes is in the field of agriculture and teaches (Fig. 1) of a first plurality and second plurality of cables (wires B and C) attached to the upper ends of the uprights;
the second plurality of cables (wires C) attached to the upper ends of the uprights and arranged in a second direction that is orthogonal the first direction (wires C are orthogonal to the wires B); the first plurality and second plurality of cables (wires B and C) extending between the uprights to form a cable network (cable network comprising of wires B and C) at a height at least 3 meters above the ground (Fig. 1 and 3, Page 2 lines 13-17, the posts, with cable networks at the top of the posts, are at a height of 9 feet, or 3 meters). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulson to incorporate the teachings of Hayes to have the cable network at a height at least 3 meters above the ground in order to provide overhead protection of plants. It should be noted that the height as claimed does not show criticality as disclosed in the specifications or the drawings. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

    PNG
    media_image1.png
    382
    733
    media_image1.png
    Greyscale

Annotated Fig. 1
	Toye is in the field of netting installations and teaches of a plurality of nets (Fig. 11, ¶0200, canopy can be a net) mounted on the cable network (Fig. 1d, net is mounted 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulson to incorporate the teachings of Toye to have the canopy be a net in order to permit the flow of rain and sun through the net. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulson to incorporate the teachings of Toye to have a plurality of connectors orthogonal to the peripheral edge of a respective net and a cable of the cable network in order to securely connect the nets together in different directions.
	Borre is in the field of covering installations and teaches of that adjacent first and second nets of the array of nets (Fig. 1, sheeting elements 1) are directly connected by respective first and second groups of connectors (Fig. 6, ropes 13 and 12) to a common cable assembly (Fig. 6, tensioning element 16).

Rocke is in the field of horticulture and teaches (Fig. 3A) of a connector (clip 3) that has a preset maximum threshold of tensile strength (Page 4 lines 24-28, the connector releases the mesh when the force reaches a threshold limit) in order to prevent damage to the frame (Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulson to incorporate the teachings of Rocke to have a connector that has a maximum threshold of tensile strength in order to prevent damage to the frame at high force levels.
	
Claims 34-41, 43-44, and 48-53 are rejected under 35 U.S.C. 103 as being unpatentable over Coulson (US 595,149) as modified by Hayes (US 727,541), Toye (US 2015/0201565), Borre (DE 3,504,133), and Rocke (GB 2,519,817), as applied to claim 33 above, and further in view of Thelen (US 2015/0020491). 
Regarding claim 34, Coulson as modified teaches of the invention in claim 33, but does not appear to teach wherein the connectors are loop connectors fitted around the peripheral edge of a respective net, each loop connector forming a closed loop enclosing a cable and a part of the peripheral edge.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulson to incorporate the teachings of Thelen to use a loop connector on the peripheral edge of the net and enclose a cable in order to securely connect the net to a cable. 
	
	Regarding claim 35, Coulson as modified teaches of the invention in claim 34, but does not appear to teach wherein the loop connectors comprise zip-ties. 
	Thelen is in the field of agriculture and teaches of loop connectors (Fig. 4, connector 56) that comprise zip-ties (¶0039, connector 56 can be a zip tie). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulson to incorporate the teachings of Thelen to have the loop connector comprise zip-ties in order to have a durable and cheap connector. 

	Regarding claim 36, Coulson as modified discloses the invention in claim 35, but not appear to teach wherein the peripheral edge comprises a row of reinforcement rings and the loop connector passes through a respective reinforcement ring to form the closed loop enclosing the cable and the part of the peripheral edge.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulson to incorporate the teachings of Toye to have a row of reinforcement rings and the loop connector passing through the rings to form a closed loop around the cable and the peripheral edge in order to secure the length of the peripheral edge to a cable. 
	
	Regarding claim 37, Coulson as modified discloses of the invention in claim 33, and wherein the connectors are uniformly spaced around the peripheral edge of the canopy (Fig. 3, cords 22 are spaced around the peripheral edge).
	Coulson does not appear to teach of a net.  
	Toye is in the field of netting installations and teaches of a peripheral edge of a net (Fig. 11, ¶0200, canopy can be a net with peripheral edge 16). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulson to incorporate the teachings of Toye to have the canopy be a net in order to permit the flow of rain and sun through the net.


	Toye is in the field of netting installations and teaches (Fig. 11) of a spacing of from 25 to 100 cm between adjacent connectors (¶0054 and ¶0202, belts, which are aligned with securing features 44, are spaced apart of a spacing between 100 mm and 10 m, or 200 mm to 2m, or 300 mm to 1m),
It would have been obvious to one having ordinary skill in the art at the time the invention was made to the space the connectors 25 to 100 cm between adjacent connectors in order to secure the length of the canopy. It should be noted that the spacing as claimed does not show criticality as disclosed in the specifications or the drawings. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	Regarding claim 39, Coulson as modified discloses of the invention in claim 33, but does not appear to teach wherein the connectors around the peripheral edge of the net have a common maximum threshold of tensile strength.
	Rocke is in the field of horticulture and teaches (Fig. 3A) of connectors (clips 3) around the peripheral edge of the net (Fig. 1A, clips 3 are around the peripheral edge of the net) have a common maximum threshold of tensile strength (Page 4 lines 24-28, the clips releases the mesh when the force reaches a threshold limit and each have a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulson to incorporate the teachings of Rocke to have a connector that has a common maximum threshold of tensile strength in order to prevent damage to the frame at high force levels.

	Regarding claim 40, Coulson as modified discloses of the invention in claim 44, but does not appear to teach of wherein each connector has a maximum threshold of tensile strength within the range of from 10 to 20 kg.
	Rocke is in the field of agriculture and teaches of connectors (Fig. 4, connector 3) that have a range of maximum threshold of tensile strength (Page 12 line 23, connector 3 has a range of maximum threshold of tensile strength). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulson to incorporate the teachings of Rocke to have a connector with a maximum threshold of tensile strength within the range of 10 to 20 kg in order to prevent damage to the frame. It should be noted that the threshold tensile strength as claimed does not show criticality as disclosed in the specifications or the drawings. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


	Rocke is in the field of agriculture and teaches of a connector composed of a polymer (Page 13 lines 9-13, connector 3 is formed from plastics). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulson to incorporate the teachings of Rocke to have a connector composed of a polymer in order to have a durable and affordable connector.

	Regarding claim 43, Coulson as modified discloses the invention in claim 33, but does not appear to teach of wherein the connectors of the first and second groups of connectors are respectively connected in an alternating manner to the common cable assembly. 
	Hayes is in the field of agriculture and teaches (Fig. 3) of connectors (wires C and B) in an alternating manner to the common cable assembly (tension guy-wires G).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulson to incorporate the teachings of Hayes to connect the connectors in an alternating manner to the common cable assembly in order to increase the strength of the connection in different directions. 

	Regarding claim 44, Coulson as modified discloses the invention in claim 33 and wherein the common cable assembly (pulleys 18 and ropes 18a) comprises a pair of aligned and parallel first and second cables (ropes 18a are parallel to each other at their 
	
 	Regarding claim 48, Coulson as modified discloses the invention in claim 33 and wherein each net has a surface area of from 5 to 25 m2. 
	However, it should be noted that the surface area as claimed does not show criticality as disclosed in the specifications or the drawings. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have each net have a surface area of from 5 to 25 m2. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	Regarding claim 49, Coulson as modified discloses the invention in claim 33, and wherein (Fig. 1) the array of nets is substantially horizontal (canopies 20 are substantially horizontal).

	Regarding claim 50, Coulson as modified discloses the invention in claim 33, and wherein (Fig. 1) the array of the uprights (uprights A) is a regular rectangular array (array of uprights A is a regular rectangular array), comprising a plurality of parallel linear first rows of uprights extending in a first direction and a plurality of parallel linear second rows of uprights extending in a second direction which is orthogonal to the first 
 
	Regarding claim 51, Coulson teaches of a plurality of fruit tees (Fig. 1, Page 2 lines 8-10, trees are fruit trees) covered by the netting installation (Page 2 lines 15-22, netting installation covers over the trees) wherein the trees are mutually spaced to define a regular rectangular array of the trees (Fig. 1, trees are mutually spaced to define a regular rectangular array of trees), wherein at least some of the first rows of uprights each extend along a respective first row of trees (Fig. 1, first row of uprights A each extend along a respective first row of trees) and at least some of the second rows of uprights each extend along a respective second row of trees (Fig. 1, second rows of uprights can extend along a respective second row of trees), the plurality of fruit trees being covered by the netting installation of claim 50 (Coulson as modified discloses the invention in claim 50).

	Regarding claim 52, Coulson as modified discloses the invention in claim 51, and wherein the trees are citrus trees (Page 2 lines 8-10, trees can be orange and lemon trees).

	Regarding claim 53, Coulson as modified discloses the invention in claim 52, but does not teach wherein the array of nets is mounted at a height of from 1 to 3 meters above a top canopy of the trees.
In re Aller, 105 USPQ 233.

Claims 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Coulson (US 595,149) as modified by Hayes (US 727,541), Toye (US 2015/0201565), Borre (DE 3,504,133), and Rocke (GB 2,519,817), as applied to claim 33 above, and further in view of Valente (EP 2,371,207). 
	Regarding claim 45, Coulson as modified discloses the invention in claim 33, but does not teach wherein the first and second peripheral edge portions are mutually spaced by an open spacing extending between the adjacent first and second nets of the array.
	Valente is in the field of netting installations and teaches (Fig. 1) of wherein the first and second peripheral edge (peripheral edges of nets 1 and 5) portions are mutually spaced by an open spacing (open spacing between the nets connected by pulleys 14) extending between the adjacent first and second nets of the array (open spacing extending between the adjacent first net 1 and second net 5).


	Regarding claim 46, Coulson as modified discloses the invention in claim 45, but does not appear to teach wherein the open spacing has a width of from 5 to 50 cm.
	It should be noted that the width as claimed does not show criticality as disclosed in the specifications or the drawings. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulson as modified by Valente to have the open spacing width 5 to 50 cm in order to minimize the gap between the nets and have more area covered by the nets.

	Regarding claim 47, Coulson as modified discloses the invention in claim 45, but does not appear to teach wherein the adjacent nets are each separated by the open spacing.
	Valente is in the field of netting installations and teaches (Fig. 2) of wherein the adjacent nets are each separated by the spacing (open spacing between the nets connected by pulleys 14).
.

Response to Arguments
Applicant’s arguments, filed on 12/21/21 with respect to the drawing objections (Remarks, p. 4) have been fully considered and are persuasive in light of the amendments to the specifications. The drawing objections have been withdrawn.
Applicant's arguments with respect to the rejection of claim 33 under §103 have been fully considered but they are not persuasive.
Applicant argues that Coulson does not teach or suggest an upright with a lower end installed into a respective area of ground and rather each upright A has a foot-block 12 that rests upon the ground, while stakes 13 or equivalents are driven into the ground at one side of each foot-block 12. The Examiner respectfully disagrees. 
The Applicant seems to be interpreting that the upright A does not include the foot-block 12 and stakes 13, however, the upright A in Coulson includes those components and thus reads upon claim 33 in which “each upright having a lower end which is installed into a respective area of ground”. The lower end of the upright A is installed into a respective area of ground by the foot-block 12 and stakes 13 as cited on page 1, lines 67-76. 


Coulson does not teach of these limitations and thus, Hayes was incorporated to teach of these limitations and used to modify Coulson to have “a second plurality of cables attached to the upper ends of the uprights and arranged in a second direction that is orthogonal to the first direction” and “the cables extending between the uprights to form a cable network” as cited in the previous rejection and the rejection above. 

The Applicant argues that the Examiner misapprehends Coulson to teach of “a releasable net tethering system” and rather that Coulson teaches that at least two of the four edges of its nets are attached to a cross bar, citing page 3, lines 25-36 and page 3, lines 15-24. The Examiner respectfully disagrees. 
The claim only cites of “a releasable net tethering system”, wherein “releasable” is a broad term and the claim does not claim any specific structure and limitations for the term. As cited on page 3 lines 25-35, the canopies are released from their fastening devices, which would read upon the “releasable net tethering system”. The claim does not cite that the whole canopy is to be released from the frames. Additionally, even if the 

Applicant argues that the canopies that are folded or reefed are not the top horizontal canopies that cover the bushes and rather it is the canopies that extend vertically either between the frames, at either end of the array, or at the front or back of the array. The Examiner respectfully disagrees.
As seen in Fig. 1, the canopies 20 extend horizontally above the trees and shrubs between the frames. On Page 2 lines 25-36, Coulson states that “the canopies are folded or reefed to the cross-bars as shown in Figs. 2 and 3” and “drawstrings or cords 22 are located at each side of the series of frames at the top, and these draw strings or cords may be connected with all the canopies, so as to unfold them simultaneously, or independent draw-strings may be connected with each canopy”. The canopies are folded and unfolded horizontally by the drawstrings or cords 22 to provide a canopy over the trees as cited on page 1 lines 19-22. The vertical “canopies” that the Applicant may be referring to could be the curtains 24 in Fig. 1. 

The Applicant argues that the Examiner never addressed why a skilled artisan would have modified Coulson in a manner such that the cross bar is dispensed with and the two edges of the horizontal (top) net that are attached to the cross bar would be attached to something else such as a cable. Applicant further argues that if the cross 
The claims does not require that Coulson should be modified in such a manner that the cross bar is dispensed with and the two edges of the horizontal net that are attached to the cross bar would be attached to something else such as a cable or that the cross bar is replaced with a cable. The claim cites that the uprights and nets are connected on a cable network to the releasable net tethering system. It doesn’t cite that there cannot be crossbars. The Examiner requests that the Applicant cite which part in the claim that requires this limitation.
Therefore the rejection of claim 33 is maintained and the dependent claims are likewise rejected as detailed hereinabove.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647